Citation Nr: 1519749	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1985 to July 1991. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a March 2012 Travel Board hearing and a copy of that transcript is of record.

In a May 2014 decision, the Board remanded the claims for further development.

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.
 
2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).
 
2. The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in December 2010, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  The Board notes that as part of the May 2014 remand, the Veteran was provided with an opportunity to submit an Authorization of Release Form for private treatment records he identified over the course of the appeal.  Although May 2014 and October 2014 correspondences were initially returned as undeliverable, a December 2014 correspondence was not and it is assumed that the Veteran received such correspondence.  The letter was sent to the Veteran's last known address.  It is the veteran's duty to advise VA of any change in address.  Unfortunately, to date the Veteran has not responded.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, an additional remand is not necessary.  

The Veteran was afforded a VA examination July 2011.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the examiner references an audiogram as the Veteran's separation examination, there is no separation examination of record.  Rather, a review of the record shows that the examiner actually referenced a June 1990 audiogram completed approximately one year before separation.  The Board, however, does not find that this error undermines the opinion provided.  Therefore, an additional remand for another VA examination is not necessary.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the time and location of post-service medical treatment, and remanded the case to obtain potentially relevant medical evidence.  Moreover, the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  Accordingly, the purpose of 38 C.F.R. § 3.103(c)(2) was fulfilled.

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included providing the Veteran the opportunity to identify and provide release forms for outstanding treatment records and if, and only if, outstanding records were obtained, obtaining a VA addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran contends that his bilateral hearing loss and tinnitus are related to his active military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Turning to the evidence of record, the July 2011 VA examination shows that the Veteran has a current diagnosis of tinnitus and a current diagnosis of a bilateral hearing loss disability for VA purposes.  The Veteran's Maryland CNC Word List speech recognition scores were 100 percent in both right and left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
50
65
LEFT
15
30
30
30
55

Second, the Veteran's DD-214 shows that the Veteran's military occupational specialty was cannon crewmember.  Additionally, a June 1990 audiogram notes that the Veteran was routinely exposed to hazardous noise.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Additionally, as noted below, the June 1990 audiogram shows hearing loss in the left ear for VA purposes.  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure or the in-service audiogram that shows hearing loss for VA purposes in the left ear.

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's May 1985 enlistment examination revealed puretone thresholds, in decibels, as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
5
0
30
LEFT
0
10
10
0
30

A June 1990 audiogram revealed puretone thresholds, in decibels, as follows;  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
10
0
5
LEFT
15
10
15
10
40

VA treatment records dated April 1999 to September 2011 show that in March 2011 the Veteran reported ringing in his ears started "years ago".  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported exposure to artillery with hearing protection.  The Veteran reported that vocational noise exposure was working in carpentry with no hearing protection worn.  The Veteran reported that tinnitus was first noticed in the late 1990s with gradual onset.  The examiner noted that review of the claims showed no significant hearing threshold shift from entrance to separation from military service for the frequencies used for disability determination in the left ear.  The examiner noted that hearing in the right ear was slightly better at separation than enlistment.  The examiner also noted that the Veteran's vocation for many years after military service was in a high noise environment with no hearing protection worn.  The examiner concluded that for these reasons the Veteran's hearing loss is not a result of military service.  The examiner also noted that there is no mention of tinnitus in the military medical records and the tinnitus was not noticed until more than five years after military service.  For these reasons the examiner concluded it is not likely that the Veteran's tinnitus is a result of military service.  

At the March 2012 Board hearing, the Veteran testified that he noticed ringing in his ears in service.  The Veteran also reported that he was treated for a hole in his ear drum in service and that he first noticed hearing loss in the summer of 1990.  The Veteran also reported that he misspoke when he told the examiner his problems began in the late 1990s and that his problems actually began in the early 1990s.  The Veteran also reported that in his post-service employment he did not actually work around loud noise.  The Veteran reported that he never got into "heavy construction" and the loudest tools he worked with was a nail gun and skill saw at time.  The Veteran reported he was mainly a border.  The Veteran also reported that he did not wear hearing protection because it was not required.  The Veteran also reported that he did not seek treatment for tinnitus in-service because he thought it was normal and did not realize it was a problem until after talking with a fellow former service member.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss and tinnitus. 

In this regard, the Board finds the July 2011 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the July 2011 examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching his conclusions.  There is no medical opinion to the contrary of record. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Determining the level of noise exposure necessary to cause permanent bilateral hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus, or whether post-service noise exposure was or was not severe enough to cause bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss and tinnitus are in any way related to his military service or that his post-service hearing loss was not sufficient to cause bilateral hearing loss or tinnitus.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss and tinnitus, are properly afforded such consideration, as they are the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  Moreover, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. The Board points to the June 1990 audiogram that shows hearing loss for VA purposes in the left ear.  Although the left ear had hearing loss for VA purposes, the 
Board notes that the mere fact of an in-service injury is not enough.  There must be chronic disability resulting from such injury.  Here, the July 2011 VA examiner has concluded that the Veteran's current hearing loss is not etiologically related to service, and instead related to post-service noise exposure.  The VA examiner noted that there was no significant threshold shift in the left ear during service and that there showed improvement in the frequencies associated with noise-induced hearing loss in the right ear.  Therefore, service connection for bilateral hearing loss is not warranted under 38 C.F.R. § 3.303(b).  

In regards to tinnitus, the Board acknowledges the Veteran's assertions at the March 2012 Board hearing that his tinnitus began in-service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board cannot find the Veteran reliable in his assertions as his current assertions are inconsistent with earlier statements.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

The Board notes the March 2011 VA treatment record that shows the Veteran reported that the ringing in his ears started "years ago".  At the July 2011 VA examination, the Veteran reported that his tinnitus was first noticed in the late 1990s.  At the Board hearing, the Veteran maintained that he misspoke at the VA examination and that his symptoms really started in the early 1990s.  This explanation, however, does not account for having also not associated the onset of his tinnitus during service in March 2011.  Also, in VA Form 21-526 dated in September 2010, in regard to date of onset of hearing loss and tinnitus, the Veteran did not report a date but rather noted the Hensley case.  The credibility of assertions of tinnitus is crucial given the subjective nature of the disability.  Unfortunately, given the inconsistency in the statements, the Board cannot find the current assertions reliable.  Consequently, the Board finds that there is no credible lay evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.   

There is also no credible evidence of record that the Veteran's bilateral hearing loss or tinnitus manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  The most probative evidence of record fails to show complaints of tinnitus until several years after the Veteran's discharge from service for the reasons stated above.  Additionally, there is no competent and credible evidence that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of discharge from service.  

For all the foregoing reasons, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


